DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/25/2021 is not fully responsive to the prior Office Action because:
The new claim set, claims 1, 6, 11, 16 and 21-36 are directed to a different invention with different subject matter from the invention originally claimed.
Previously submitted and already examined claims 1 and 11 are drawn to a method performed by a terminal in a wireless communication system comprising: transmitting, to a base station, a terminal capability report including information on whether to support a non-coherent joint transmission (NC-JT) channel state information (CSI) report; receiving from the base station, an NC-JT CSI report request based on the information included in the terminal capability report and determining whether to report NC-JT-CSI based on the NC-JT CSI report request.
Claims 6 and 16 are drawn to a method performed by a base station in a wireless communication system comprising: receiving, from a terminal, a terminal capability report including information on whether to support a non-coherent joint transmission (NC-JT) channel state information (CSI) report; transmitting, to the terminal, an NC-JT CSI report request based on the information included in the terminal capability report and receiving, from the terminal, the NC-JT CSI report based on the NC-JT CSI report request, wherein whether to report NC-JT CSI is determined based on the NC-JT CSI report request.

The latest claims 6 and 16 submitted on 10/25/2021 are drawn to a method performed by a base station in a wireless communication system comprising: transmitting, to the terminal, configuration information on a channel state information (CSI) resource; receiving, from the terminal, a CSI report, wherein a channel state information-reference signal (CSI-RS) resource set including a plurality of CSI-RS resources for a channel measurement is configured based on the configuration information, wherein a least one set for multiple transmission and reception points (TRPs) is configured within the CSI-RS resource set.
Since applicant has received an action on the merits for the originally presented invention, this invention has been rejected by original presentation for prosecution on the merits.  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on M-F 9:00am - 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462